DETAILED ACTION
1.	The present application 17/663,628, filed on 05/16/2022, is being examined under the first inventor to file provisions of the AIA .   Claims 1-20 are pending.

Drawings
2.	The drawings received on 05/16/2022 are accepted by the Examiner.
Priority
3.	Acknowledgment is made of applicant's claim for continuation application No. 15/964,267 filed on 04/27/2018, now Patent No. 11,334,596.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obvious double patenting over claims 1-20 of Patent No.: US 11,334,596 B1. The subject matter claimed in the instant application is disclosed in the Patent No.: US 11,334,596 B1.   For example:

Patent No.: US 11,334,596 B1
Instant  Application: 17/663,628


1. A method comprising: identifying a team comprising a user account and a set of additional user accounts having joint access to a shared collection of digital content items stored via a digital content management system;
 collecting user recall data associated with digital content items edited by the user account from the shared collection of digital content items, the user recall data comprising an indication of a number of times the user account edited a digital content item of the digital content items; 
collecting team recall data associated with additional digital content items edited by the set of additional user accounts 
from the shared collection of digital content items, 
the team recall data comprising an indication of a number of times the set of additional user accounts edited a digital content item of the additional digital content items; 
determining a synchronization score for the user account with respect to each digital content item of the shared collection of digital content items based on an analysis of the digital content items edited by the user account and the additional digital content items edited by the set of additional user accounts according to the user recall data and the team recall data, wherein the synchronization score is associated with a prediction that the user account will locally synchronize a particular digital content item from the shared collection of digital content items; and based on 

determining that a set of synchronization scores for a set of digital content items satisfy synchronization criteria, automatically synchronizing the set of digital content items to a client device.
11. A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to: identify a team comprising a user account and a set of additional user accounts having joint access to a shared collection of digital content items stored via a digital content management system; collect user recall data associated with digital content items edited by the user account from the shared collection of digital content items, the user recall data comprising an indication of a number of times the user account edited a digital content item of the digital content items; 
collect team recall data associated with additional digital content items edited by the set of additional user accounts from the shared collection of digital content items, the team recall data comprising an indication of a number of times the set of additional user accounts edited a digital content item of the additional digital content items; determine a synchronization score for the user account with respect to each digital content item of the shared collection of digital content items based on an analysis of the digital content items edited by the user account and the additional digital content items edited by the set of additional user accounts according to the user recall data and the team recall data, wherein the synchronization score is associated with a prediction that the user account will locally synchronize a particular digital content item from the shared collection of digital content items; and based on determining that a set of synchronization scores for a set of digital content items satisfy synchronization criteria, automatically synchronize the set of digital content items to a client device.
16. A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to:
 identify a team comprising a user account and a set of additional user accounts having joint access to a shared collection of digital content items stored via a digital content management system; 
collect user recall data associated with digital content items edited by the user account from the shared collection of digital content items, the user recall data comprising an indication of a number of times the user account edited a digital content item of the digital content items; 
collect team recall data associated with additional digital content items edited by the set of additional user accounts from the shared collection of digital content items by the set of additional user accounts, the team recall data comprising an indication of a number of times the set of additional user accounts edited a digital content item of the additional digital content items; determine a synchronization score for the user account with respect to each digital content item of the shared collection of digital content items based on an analysis of the digital content items edited by the user account and the additional digital content items edited by the set of additional user accounts according to the user recall data and the team recall data, wherein the synchronization score is associated with a prediction that the user account will locally synchronize a particular digital content item from the shared collection of digital content items; and based on determining that a set of synchronization scores for a set of digital content items satisfy synchronization criteria, automatically synchronizing the set of digital content items to a client device.




1. A computer-implemented method comprising: identifying a user account and a set of additional user accounts having joint access to a shared collection of content items stored within a content management system; generating user recall data comprising an indication of an amount of user edits based on the user account editing one or more content items from the shared collection of content items; 


generating team recall data comprising an amount of team edits based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content items; 



determining, for the user account, a synchronization score with respect to each content item of the shared collection of content items based on the user recall data and the team recall data, the synchronization score for a given content item representing a probability that the user account will access the given content item; and providing a set of content items from the shared collection of content items to a client device associated with the user account based on


 determining that synchronization scores for the set of content items satisfy a first synchronization criteria.

9. A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to: identify a shared collection of content items stored within a content management system, the shared collection of content items being accessible to a group of user accounts comprising a user account and a set of additional user accounts; 
generate user recall data comprising an indication of an amount of user edits based on the user account editing one or more content items from the shared collection of content items; 

generate team recall data comprising an amount of team edits based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content items; based on comparing the user recall data and the team recall data, determine, for the user account, a synchronization score with respect to each content item of the shared collection of content items; and provide a set of content items from the shared collection of content items to a client device associated with the user account based on determining that synchronization scores for the set of content items satisfy a first synchronization criteria.






16. A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to: identify a team comprising a user account and a set of additional user accounts having joint access to a shared collection of content items on a content management system; 
collect user recall data comprising an indication of an amount of user edits based on the user account editing one or more content items from the shared collection of content items; 


collect team recall data comprising an amount of team edits based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content items; determine, for the user account, a 


synchronization score with respect to each content item of the shared collection of content items based on the user recall data and the team recall data; and provide a set of content items from the shared collection of content items to a client device associated with the user account based on 






determining that synchronization scores for the set of content items satisfy a first synchronization criteria.







Review under 35 USC § 101
5.	Claims 1-20 are directed to a method, a system and an article of manufacture have been reviewed.  Claims 1-8 are appeared to be in one of the statutory categories [e.g. a process]. The process is method to provide a set of content items from a shared collection of content items to a client device associated with user account based on determining that synchronization scores for the set of content items a first synchronization criteria. Claims 1-8 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.   Claims 9-15 are appeared to be in one of the statutory categories [e.g. a machine]. The machine is a system comprising at least one processor and at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to provide a set of content items from a shared collection of content items to a client device associated with user account based on determining that synchronization scores for the set of content items a first synchronization criteria.  Claims 9-15 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 16-20 are appeared to be in one of the statutory categories [e.g. an article of manufacture]. The article of manufacture is a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to provide a set of content items from a shared collection of content items to a client device associated with user account based on determining that synchronization scores for the set of content items a first synchronization criteria. Claims 16-20 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-20 are qualified as eligible subject Matter under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5, 6, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Kluesing et al. (US 2015/0193347 A1), hereinafter Kluesing and in view of Kanter et al (US 2017/0017352 A1), hereinafter Kanter. 
	Referring to claim 1, Kluesing discloses a computer-implemented method comprising: identifying a user account and a set of additional user accounts having joint access to a shared collection of content items stored within a content management system (See para. [0033] and para. [0041], a content management system includes sharing module for managing sharing content, sharing content including two or more user accounts that each user account has access to the content item);
 generating user recall data comprising an indication of an amount of user edits based on the user account editing one or more content items from the shared collection of content items (See para. [0032] and para. [0053], the content management system has a user account database including file edit history, the content management system creates a file score based how recently the content item was shared to a user of client device, how recently item was edited by the user of client device, the content management system creates a file score based on how recently the content item was shared to a user of client device, how recently item was edited by the user of client device with one or more user accounts); 
generating team recall data […] based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content items (See para. [0006], para. [0032], para. [0033], para. [0052] para. [0053], the content management system creates multiple accounts information that are shared folders or group folders that are linked, the content management system creates a file score based on how recently the content item was shared to a user of client device, how recently item was edited by the user of client device with one or more user accounts); 
determining, for the user account, a synchronization score with respect to each content item of the shared collection of content items based on the user recall data and the team recall data (See para. [0059], the content management system calculates a fetch priority score respect to all content items associated with a user [e.g. one or more user accounts] in an attempt to hypothesize that content, the user wants to access), the synchronization score for a given content item representing a probability that the user account will access the given content item (See para. [0059], the fetch priority score is individually tailored to form strategy for providing content items on per-device/per-account basis); and
 providing a set of content items from the shared collection of content items to a client device associated with the user account based on determining that synchronization scores for the set of content items satisfy a first synchronization criteria (See para. [0061], selecting and providing a subset of content items based on the fetch priority score and a percentage of free space in the client device available for caching content items stored in the synchronized content management system, ranking a list of content items based on the fetch priority score and selecting content items from the list with higher fetch priority values).
Kluesing does not explicitly disclose generating team recall data includes an amount of team edits based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content item.
Kanter generating team recall data comprising an amount of team edits based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content items (See para. [0049], generating an engagement score for each content item in the ordered set based on a historical number of interactions with each content item by various users of the online system  [e.g., all users of the online system 140, users of the online system 140 having one or more specific characteristics], Example interactions with a content item include: expressing a preference for the content item, sharing the content item with another online system user, providing a comment associated with the content item, accessing the content item, and viewing the content item for at least a threshold amount of time).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to generate team recall data includes an amount of team edit based on one or more accounts editing one or more content items from the shared collection of content item, as taught by Kanter, in order to avoid repetitively deliver the same content that may frustrate user and decrease user interaction with the online system (See Kanter, para. [0005]). In addition, both references (Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing highly desirable digital content items to users based on scores. This close relation between both references highly suggests an expectation of success.

As to claims 2 and 17, Kluesing in view of Kanter discloses the user recall data further comprises an indication of an amount of user accesses or an amount of user downloads based on the user account accessing or downloading one or more content items from the shared collection of content items; and the team recall data further comprises an indication of an amount of team accesses or an amount of team downloads based on one or more accounts of the set of additional user accounts accessing or downloading one or more content items from the shared collection of content items (See Kluesing, para. [0052] and para. [0053], assigning content items with a File Score and dynamically maintaining the File Score for the content items as it changes due to user interaction, the interaction includes how recently the item was accessed/opened, shared or edited, also see Kanter, para. [0049], generating an engagement score for each content item in the ordered set based on a historical number of interactions with each content item by various users of the online system  [e.g., all users of the online system 140, users of the online system 140 having one or more specific characteristics], Example interactions with a content item include: expressing a preference for the content item, sharing the content item with another online system user, providing a comment associated with the content item, accessing the content item, and viewing the content item for at least a threshold amount of time).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to generate team recall data includes an amount of user accesses or an amount of user downloads of one or more content items from the shared collection of content item, as taught by Kanter, in order to avoid repetitively deliver the same content that may frustrate user and decrease user interaction with the online system (See Kanter, para. [0005]). In addition, both references (Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing highly desirable digital content items to users based on scores. This close relation between both references highly suggests an expectation of success.
As to claim 5, Kluesing discloses wherein determining, for the user account, the synchronization score with respect to each content item of the shared collection of content items comprises generating the synchronization score based on a comparison of the user recall data associated with the user account and the team recall data associated with the set of additional user accounts (See para. [0059], the content management system calculates a fetch priority score respect to all content items associated with a user [e.g. one or more user accounts], note in para. [0033], para. [0035] and para. [0041], an account can include share folders or group folders that are linked with and available multiple user accounts).
As to claim 6, Kluesing discloses wherein providing the set of content items from the shared collection of content items to the client device associated with the user account based on determining that synchronization scores for the set of content items satisfy synchronization criteria comprises synchronizing the set of content items with the client device by downloading local copies of the set of content items to the client device that correspond to remote copies of the set of content items on the content management system (See para. [0080], para. [0084], identifying content items to download and cache the content items according the fetch priority rate/score).
Referring to claim 9, Kluesing discloses a system comprising: at least one processor (See para. [0091] and Figure 6A, processor 610); and at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor (See para. [0091], para. [0094] and Figures 6A/6B), cause the system to: identify a shared collection of content items stored within a content management system, the shared collection of content items being accessible to a group of user accounts comprising a user account and a set of additional user accounts (See para. [0033] and para. [0041], a content management system includes sharing module for managing sharing content, sharing content including two or more user accounts that each user account has access to the content item); generate user recall data comprising an indication of an amount of user edits based on the user account editing one or more content items from the shared collection of content items (See para. [0032] and para. [0053], the content management system has a user account database including file edit history, the content management system creates a file score based how recently the content item was shared to a user of client device, how recently item was edited by the user of client device, the content management system creates a file score based on how recently the content item was shared to a user of client device, how recently item was edited by the user of client device with one or more user accounts); 
generate team recall data […] based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content items (See para. [0006], para. [0032], para. [0033], para. [0052] para. [0053], the content management system creates multiple accounts information that are shared folders or group folders that are linked, the content management system creates a file score based on how recently the content item was shared to a user of client device, how recently item was edited by the user of client device with one or more user accounts); 
based on comparing the user recall data and the team recall data, determine, for the user account, a synchronization score with respect to each content item of the shared collection of content items (See para. [0059], the content management system calculates a fetch priority score respect to all content items associated with a user [e.g. one or more user accounts] in an attempt to hypothesize that content, the user wants to access); and provide a set of content items from the shared collection of content items to a client device associated with the user account based on determining that synchronization scores for the set of content items satisfy a first synchronization criteria (See para. [0061], selecting and providing a subset of content items based on the fetch priority score and a percentage of free space in the client device available for caching content items stored in the synchronized content management system, ranking a list of content items based on the fetch priority score and selecting content items from the list with higher fetch priority values).
Kluesing does not explicitly disclose generating team recall data includes an amount of team edits based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content item.
Kanter generating team recall data comprising an amount of team edits based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content items (See para. [0049], generating an engagement score for each content item in the ordered set based on a historical number of interactions with each content item by various users of the online system  [e.g., all users of the online system 140, users of the online system 140 having one or more specific characteristics], Example interactions with a content item include: expressing a preference for the content item, sharing the content item with another online system user, providing a comment associated with the content item, accessing the content item, and viewing the content item for at least a threshold amount of time).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to generate team recall data includes an amount of team edit based on one or more accounts editing one or more content items from the shared collection of content item, as taught by Kanter, in order to avoid repetitively deliver the same content that may frustrate user and decrease user interaction with the online system (See Kanter, para. [0005]). In addition, both references (Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing highly desirable digital content items to users based on scores. This close relation between both references highly suggests an expectation of success.
As to claim 10, Kluesing in view of Kanter discloses identify timestamps associated the user edits and team edits; and determine the synchronization score with respect to each content item of the shared collection of content items by using the timestamps associated with the user edits and team edits to prioritize content items more recently edited (See Kluesing, para. [0052] and para. [0053], assigning content items with a File Score and dynamically maintaining the File Score for the content items as it changes due to user interaction, the interaction includes how recently the item was accessed/opened, shared or edited, the file score is contributed to the fetch priority score) but does not explicitly disclose identifying timestamps Hunter discloses identifying timestamps associated the user edits and team edits (See para. [0050], para. [0051], the sharing system identifies timestamps of the edits).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to identify timestamps associated the user edits and team edits as taught by Hunter, in order to track when the user performing the edit to provide highly focused search results to the user (See Hunter, para. [0004] and para. [0051]). In addition, all references (Hunter, Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Suggesting highly desirable digital content items to users. This close relation between both references highly suggests an expectation of success.
Referring to claim 16, Kluesing discloses a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor (See para. [0091] and Figure 6A, processor 610), cause a computing device to: identify a team comprising a user account and a set of additional user accounts having joint access to a shared collection of content items on a content management system (See para. [0033] and para. [0041], a content management system includes sharing module for managing sharing content, sharing content including two or more user accounts that each user account has access to the content item);
collect user recall data comprising an indication of an amount of user edits based on the user account editing one or more content items from the shared collection of content items (See para. [0032] and para. [0053], the content management system has a user account database including file edit history, the content management system creates a file score based how recently the content item was shared to a user of client device, how recently item was edited by the user of client device, the content management system creates a file score based on how recently the content item was shared to a user of client device, how recently item was edited by the user of client device with one or more user accounts);
 collect team recall data […] based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content items (See para. [0006], para. [0032], para. [0033], para. [0052] para. [0053], the content management system creates multiple accounts information that are shared folders or group folders that are linked, the content management system creates a file score based on how recently the content item was shared to a user of client device, how recently item was edited by the user of client device with one or more user accounts);
 determine, for the user account, a synchronization score with respect to each content item of the shared collection of content items based on the user recall data and the team recall data (See para. [0059], the content management system calculates a fetch priority score respect to all content items associated with a user [e.g. one or more user accounts] in an attempt to hypothesize that content, the user wants to access); and provide a set of content items from the shared collection of content items to a client device associated with the user account based on determining that synchronization scores for the set of content items satisfy a first synchronization criteria (See para. [0061], selecting and providing a subset of content items based on the fetch priority score and a percentage of free space in the client device available for caching content items stored in the synchronized content management system, ranking a list of content items based on the fetch priority score and selecting content items from the list with higher fetch priority values).
Kluesing does not explicitly disclose generating team recall data includes an amount of team edits based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content item.
Kanter generating team recall data comprising an amount of team edits based on one or more accounts of the set of additional user accounts editing one or more content items from the shared collection of content items (See para. [0049], generating an engagement score for each content item in the ordered set based on a historical number of interactions with each content item by various users of the online system  [e.g., all users of the online system 140, users of the online system 140 having one or more specific characteristics], Example interactions with a content item include: expressing a preference for the content item, sharing the content item with another online system user, providing a comment associated with the content item, accessing the content item, and viewing the content item for at least a threshold amount of time).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to generate team recall data includes an amount of team edit based on one or more accounts editing one or more content items from the shared collection of content item, as taught by Kanter, in order to avoid repetitively deliver the same content that may frustrate user and decrease user interaction with the online system (See Kanter, para. [0005]). In addition, both references (Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing highly desirable digital content items to users based on scores. This close relation between both references highly suggests an expectation of success.
7.	Claims 4, 7, 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Kluesing et al. (US 2015/0193347 A1) and in view of Kanter (US 2017/0017352 A1) and further in view of Grue (US 2015/0222580 A1). 
As to claims 4, 14 and 18, Kluesing in view of Kanter does not explicitly disclose user synchronization data that indicates whether each content item of the shared collection of content items is synchronized to the client device associated with the user account and the set of additional user accounts.
Grue discloses wherein the user recall data further comprises user synchronization data that indicates whether each content item of the shared collection of content items is synchronized to the client device associated with the user account; and the team recall data further comprises team synchronization data that indicates whether each content item of the shared collection of content items is synchronized to client devices associated with the set of additional user accounts (See para. [0058], para. [0077] and figure 2, information 504 indicates each content item [e.g. content item j] that have synchronized is associated with a user B account, a user A account and a user C account).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to include synchronization data that indicates whether each content item of the shared collection of content items is synchronized to the client device associated with the user account and the set of additional user accounts, as taught by Grue, in order to track when the user performing the edit to provide highly focused search results to the user (See Hunter, para. [0004] and para. [0051]). In addition, both references (Grue, Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as suggesting highly desirable digital content items to users. This close relation between all references highly suggests an expectation of success.
As to claims 7 and 19, Kluesing discloses determining that synchronization scores for a second set of content items satisfy a second synchronization criteria (See para. [0080]-para. [0084], determining the fetch priority scores for content items, note in para. [0075], various quality versions content item can have different fetch priority values, as long as the quality version of the same content item has high enough quality levels, the high-quality version can be cached on a client device).
Kluesing does not explicitly disclose providing, for display on the client device associated with the user account, a recommendation to synchronize a set of content items.
Grue discloses providing, for display on the client device associated with the user account, a recommendation to synchronize a set of content items (See para. [0063], providing a link to user D since D is associated with Users A, B and C and recommending the user D to download content item J).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to displaying on the client device for recommendation to synchronize a set of content data, as taught by Grue, in order to allow the sharer account as well as the recipient accounts to read, write, edit, update, modify the content item efficiently (See Grue, para. [0004] and para. [0005]). In addition, all references (Grue, Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Suggesting highly desirable digital content items to users. This close relation between all references highly suggests an expectation of success.
expectation of success.
	As to claim 11, Kluesing discloses cause the system to: identify a second set of content items having synchronization scores that fail to satisfy the first synchronization criteria but satisfy a second synchronization criteria (See para. [0080], identifying a set of highly prioritized contents satisfied the ranking for Fetch priority but fails the storage size requirement); and […] without providing the second set of content items to the client device (See para. [0080], the highly ranked content items exceed the storage requirement and not cache to the client device).
Kluesing does not explicitly disclose provide, for display on the client device associated with the user account, a recommendation to synchronize the set of content items to the client device without providing the set of content items to the client device.
Grue discloses provide, for display on the client device associated with the user account, a recommendation to synchronize the set of content items to the client device without providing the second set of content items to the client device (See para. [0063], providing a link to user D since D is associated with Users A, B and C and recommending the user D to download content item J).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to displaying on the client device for recommendation to synchronize a set of content data, as taught by Grue, in order to allow the sharer account as well as the recipient accounts to read, write, edit, update, modify the content item efficiently (See Grue, para. [0004] and para. [0005]). In addition, all references (Grue, Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as suggesting highly desirable digital content items to users. This close relation between all references highly suggests an expectation of success.

As to claim 12, Grue discloses provide the recommendation to synchronize the second set of content items by providing a selectable option for synchronizing the set of content items; receive, from the client device, and indication of a selection of the selectable option; and in response to receiving the indication of the selection of the selectable option, provide the set of content items from the shared collection of content items to the client device (See Figure 3A-3C provides the selectable link and download).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to displaying on the client device for recommendation to synchronize a set of content data, as taught by Grue, in order to allow the sharer account as well as the recipient accounts to read, write, edit, update, modify the content item efficiently (See Grue, para. [0004] and para. [0005]). In addition, all references (Grue, Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Suggesting highly desirable digital content items to users. This close relation between all references highly suggests an expectation of success.
As to claim 13 , Kluesing in view of Kanter discloses the user recall data further comprises an indication of an amount of user accesses or an amount of user downloads based on the user account accessing or downloading one or more content items from the shared collection of content items; and the team recall data further comprises an indication of an amount of team accesses or an amount of team downloads based on one or more accounts of the set of additional user accounts accessing or downloading one or more content items from the shared collection of content items (See Kluesing, para. [0052] and para. [0053], assigning content items with a File Score and dynamically maintaining the File Score for the content items as it changes due to user interaction, the interaction includes how recently the item was accessed/opened, shared or edited, also see Kanter, para. [0049], generating an engagement score for each content item in the ordered set based on a historical number of interactions with each content item by various users of the online system  [e.g., all users of the online system 140, users of the online system 140 having one or more specific characteristics], Example interactions with a content item include: expressing a preference for the content item, sharing the content item with another online system user, providing a comment associated with the content item, accessing the content item, and viewing the content item for at least a threshold amount of time).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to generate team recall data includes an amount of user accesses or an amount of user downloads of one or more content items from the shared collection of content item, as taught by Kanter, in order to avoid repetitively deliver the same content that may frustrate user and decrease user interaction with the online system (See Kanter, para. [0005]). In addition, both references (Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing highly desirable digital content items to users based on scores. This close relation between both references highly suggests an expectation of success.
As to claim 15, Kluesing discloses wherein determining that the synchronization scores for the set of content items satisfy the first synchronization criteria comprises determining that the synchronization scores satisfy one or more threshold synchronization score (See para. [0026] and para. [0085], determining the fetch priority rate or score includes a predetermined threshold battery level before initiating a download for another content item to be cached).
7	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Kluesing et al. (US 2015/0193347 A1) and in view of Kanter (US 2017/0017352 A1) and Grue (US 2015/0222580 A1) and further in view of Kaila (US 2012/0030378 A1).
As to claims 8 and 20, Grue discloses wherein the recommendation to synchronize the second set of content items comprises: an individual selectable option associated with each content item of the content items that allows a user to selectively sync individual content items from the set of content items with the client device (See Figure 3A-3C accept the link and download).
Kluesing in view of Grue does not disclose a sync all selectable option associated with a set of content items.
Kaila discloses a sync all selectable option associated with the second set of content items that allows a user to sync all content items within the second set of content items with the client device (See para. [0070] and Figure 9, the system has a synchronize all option that can be easily selected).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to displaying on the client device for recommendation to synchronize a set of content data, as taught by Kaila, in order to facilitate faster selection and prioritization of items to synchronize (See Kaila, para. [0070]). In addition, all references ( Kaila, Grue, Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Suggesting highly desirable digital content items to users. This close relation between both references highly suggests an 

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable by Kluesing (US 2015/0193347 A1) and in view of Kanter et al (US 2017/0017352 A1) and further in view of  Hunter (US 2014/0330857 A1), hereinafter Hunter.
 As to claim 3, Kluesing in view of Kanter discloses determining the synchronization score with respect to each content item of the shared collection of content items based on recent time associated with the user edits and team edits (See Kluesing, para. [0052] and para. [0053], assigning content items with a File Score and dynamically maintaining the File Score for the content items as it changes due to user interaction, the interaction includes how recently the item was accessed/opened, shared or edited, the file score is contributed to the fetch priority score) but does not explicitly disclose identifying timestamps.
Hunter discloses identifying timestamps associated the user edits and team edits (See para. [0050], para. [0051], the sharing system identifies timestamps of the edits).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Kluesing’s system to identify timestamps associated the user edits and team edits as taught by Hunter, in order to track when the user performing the edit to provide highly focused search results to the user (See Hunter, para. [0004] and para. [0051]). In addition, both references (Hunter, Kluesing and Kanter) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Suggesting highly desirable digital content items to users. This close relation between both references highly suggests an expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yanaka et al. (US Patent 6,467,034 B1) discloses a data mirroring method makes it possible to change the data mirroring mode among three kinds of data mirroring modes with the three kinds of modes according to the degree of burdens on the hosts and the respective controllers. A first information processing apparatus has a first host and a first disk system for sending and receiving data to and from the first host. A second information processing apparatus has a second host and a second disk system which connects the first disk system and the second disk system to each other and makes the data common to the first disk system and the second disk system. The disk mirroring method selects one of the three data mirroring modes including a synchronous mode, a semi-synchronous mode and an adaptive copy mode being different in data processing speed form one another according to the quantity of operations of the first host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUK TING CHOI
Examiner
Art Unit 2153


/YUK TING CHOI/
Primary Examiner, Art Unit 2153